United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, MID-ISLAND
PROCESSING & DISTRIBUTION, Melville, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-235
Issued: October 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2009 appellant, through counsel, filed a timely appeal from a
September 25, 2009 decision of the Office of Workers’ Compensation Programs that denied
authorization for surgery. The Office also denied modification of a September 8, 2008 decision
which terminated appellant’s compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective September 27, 2008; (2) whether appellant had any residuals or disability after
September 27, 2008; and (3) whether the Office properly denied authorization for a thoracic
laminectomy decompression and fusion surgery.
FACTUAL HISTORY
On December 12, 2003 appellant, then a 39-year-old mail processor, sustained injury to
his low back. The Office accepted the claim for lumbosacral sprain and placed appellant on the
periodic rolls for temporary total disability effective March 21, 2004.

In an August 11, 2006 report, Dr. Yan Q. Sun, a second opinion Board-certified
orthopedic surgeon, reviewed the medical and employment injury histories and performed a
physical examination. A magnetic resonance imaging (MRI) scan of the lumbar spine was
reviewed and showed bulging discs. Dr. Sun advised that the accepted lumbar condition had
resolved as there were no objective findings. In an attached work capacity evaluation (Form
OWCP-5c), he found that appellant was capable of working eight hours with restrictions. In a
September 25, 2006 addendum, Dr. Sun reiterated that appellant’s lumbar sprain was resolved.
He related that, while appellant continued to be symptomatic, there were no objective findings.
Dr. Sun also opined that appellant’s cervical and thoracic conditions were not due to the
December 12, 2003 employment injury.
In progress notes date October 9, 2006, Dr. Victor Katz, a treating Board-certified
orthopedic surgeon, diagnosed an L5-S1 herniated disc and associated lumbar radiculopathy. In
a work capacity evaluation form of that date (OWCP-5c), he found that appellant was totally
disabled due to chronic pain and noted diagnoses of herniated lumbar disc with radiculopathy
and bilateral foot numbness. In a December 6, 2006 progress note, Dr. Katz diagnosed thoracic
cord compression at T10-11 due to facet hypertrophy and central disc bulge. He recommended
surgery for laminectomy, decompression and possible fusion.
On February 12, 2007 the Office received reports dated May 26 to November 8, 2006
from Dr. Poonam S. Dulai, an examining Board-certified psychiatrist and neurologist, who noted
that appellant injured his neck, back and low back on December 12, 2003. On neurological
examination appellant had lumbar and cervical spine tenderness and lumbar/paraspinal muscle
spasm.
On March 21, 2007 Dr. Katz diagnosed T10-11 central disc herniation with central disc
herniation secondary to facet hypertrophy and disc herniation, degenerative disc disease,
discogenic back pain and L5-S1 central disc herniation. He reported that appellant’s physical
examination was essentially unchanged and that he continued to have paraspinal muscle spasms
and tenderness. Dr. Katz recommended thoracic laminectomy, decompression and fusion
surgery.
On April 11, 2007 the Office received an undated progress note from Dr. Katz, who
attributed appellant’s T10-11 herniated disc to the accepted employment injury. Dr. Katz again
requested authorization for surgery.
In an April 25, 2007 report, Dr. Katz diagnosed degenerative disc disease at L5-S1, L5S1 central herniation, T10-11 cord compression, T10-11 central herniated disc with fact
hypertrophy and myelomalacia of the cord at that level. He reiterated his request for surgery.
The Office found a conflict in the medical opinion between Dr. Katz and Dr. Sun on the
issue of whether appellant had any residuals or disability as a result of his accepted lumbar strain
and on whether his thoracic condition was due to the December 12, 2003 employment injury
necessitating surgery. On June 22, 2007 it referred appellant to Dr. Mitchell Goldstein, a Boardcertified orthopedic, to resolve the conflict.
In a July 11, 2007 report, Dr. Goldstein reviewed the medical record, history of injury, a
statement of accepted facts and set out findings on physical examination. He concluded that

2

appellant’s employment-related lumbar strain had resolved. On physical examination, there was
tenderness over the lumbar, paraspinal and thoracic areas. Dr. Goldstein related that an
electromyography showed mild lumbar radiculopathy and an MRI scan showed thoracic
compression at T10 and T11, mild cervical spine discogenic changes and a bulging lumbar disc.
He stated:
“[T]hough he had [an] injury date of [December] 12, [20]03, what he was
describing is he was describing minimal activity at that time that I would not
expect that to cause his clinical problems though at the same time he gives no
other history of precipitating trauma and stress to the spine and the symptoms can
be due to chronic lifting and bending that are work related. Due to his continued
clinical symptoms and compression noted at T10 and T11 surgical and failure to
respond to the current treatment to this date, surgery is reasonable and
appropriate.”
In an August 29, 2007 supplemental report, Dr. Goldstein opined that appellant’s
December 12, 2003 work injury did not cause his thoracic condition. He stated that, while the
surgical procedure recommended by Dr. Katz was reasonable, it was not related to a condition
caused by appellant’s accepted employment injury. Based on appellant’s description of how the
injury occurred on December 12, 2003, Dr. Goldstein did not believe that appellant’s current
orthopedic condition was causally related.
On October 15, 2007 the Office received progress notes from Dr. Katz dated October 9,
2006 to May 12, 2008 and a September 27, 2007 report from Dr. Dulai. Dr. Katz again
requested authorization to perform surgery and reiterated his opinion that appellant’s thoracic
condition was a result of the December 12, 2003 employment injury.
On June 30, 2008 Dr. Dulai diagnosed thoracic and lumbar injuries as a result of
appellant’s December 12, 2003 employment injury. He noted that appellant continued to have
low back pain complaints, intermittent lower extremity spasms and numbness in his feet. A
neurological examination revealed muscle spasm and tenderness of the lumbar paraspinal and
lower thoracic areas.
By decision dated July 31, 2008, the Office denied authorization for the thoracic
laminectomy, decompression and fusion surgery, finding that Dr. Goldstein’s impartial medical
opinion represented the weight of the medical evidence. It determined that the recommended
surgical intervention was not related to the work-related condition.
Thereafter, the Office received a July 21, 2008 progress note from Dr. Katz who noted
appellant’s condition was unchanged. Dr. Katz again requested authorization for surgery.
On August 4, 2008 the Office proposed to terminate appellant’s compensation. It found
that the weight of the medical evidence was represented by the opinion of Dr. Goldstein, the
impartial medical examiner, and established that the accepted lumbosacral strain had resolved
and that he had no residuals or disability due to his accepted condition. The Office also found
that Dr. Goldstein determined that appellant did not require further medical treatment. It allowed
appellant 30 days to submit additional evidence.

3

In response, appellant noted that he continued to have residuals and disability due to his
accepted employment injury. He also contended that his thoracic and cervical conditions were
due to his December 12, 2003 employment injury.
By decision dated September 8, 2008, the Office terminated appellant’s compensation
benefits effective September 27, 2008 finding that his accepted lumbosacral sprain had resolved.
It found that Dr. Goldstein’s opinion constituted the weight of the medical evidence.
By decision dated May 20, 2009, the Office denied authorization for surgery. It relied
upon Dr. Goldstein’s impartial opinion that appellant’s thoracic condition was not employment
related.
In a letter dated June 24, 2009, appellant’s counsel requested reconsideration of both
decisions.
By decision dated September 25, 2009, the Office denied modification of the
September 8, 2008 and May 20, 2009 decisions.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.1 After it has determined that an
employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.2 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.4 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.5
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part:
“If there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination.”6 Where a case is referred to an impartial medical specialist for the purpose of
1

S.F., 59 ECAB ___ (Docket No. 08-426, issued July 16, 2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L.
Stewart, 54 ECAB 824 (2003).
2

I.J., 59 ECAB 524 (Docket No. 07-2362, issued March 11, 2008); Elsie L. Price, 54 ECAB 734 (2003).

3

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

4

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

5

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

6

5 U.S.C. § 8123(a); see also R.H., 59 ECAB ___ (Docket No. 07-2124, issued March 7, 2008); Raymond A.
Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45 ECAB 207 (1993).

4

resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background must be given special weight.7
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for lumbosacral sprain and placed him on the
periodic rolls in receipt of temporary total disability as of March 21, 2004. The burden is on the
Office to support the termination of appellant’s compensation. The Office found that termination
of appellant’s compensation was justified based on the impartial medical opinion of
Dr. Goldstein.
Appellant’s attending Board-certified orthopedic surgeon, Dr. Katz, opined that appellant
had residuals of his accepted lumbosacral sprain and attributed appellant’s T10-11 central disc
herniation to the December 12, 2003 employment injury. Dr. Sun, a second opinion Boardcertified orthopedic surgeon, concluded that appellant’s lumbar sprain had resolved and that
there were continuing disability or residuals due to the December 12, 2003 employment injury.
Dr. Sun found that the T10-11 central disc herniation condition was unrelated to the accepted
employment injury. The Office determined there was a conflict in the medical opinion evidence
as to whether appellant had any continuing residuals or disability due to his accepted
lumbosacral sprain and whether the December 12, 2003 employment injury caused appellant’s
thoracic condition. It referred appellant to Dr. Goldstein, a Board-certified orthopedic surgeon,
to serve as the impartial medical examiner.
The Board finds that Dr. Goldstein’s opinion is not entitled to the special weight
accorded an impartial medical examiner as his opinion is not well rationalized. On July 11, 2007
Dr. Goldstein conducted a physical examination of appellant and reviewed the medical records.
He noted an MRI scan which found a bulging lumbar disc and an EMG report showed mild
lumbar radiculopathy. However, Dr. Goldstein stated that the findings were mostly subjective
and that he saw no specific problems which would hinder appellant’s recovery. When asked to
clarify his opinion regarding appellant’s thoracic condition, in an August 29, 2007 supplemental
report, he noted that the MRI scan he reviewed did show a L4-S1 small central herniation which
he did not comment on in his report. Dr. Goldstein stated that he did not believe appellant’s
orthopedic problems were due to the December 12, 2003 employment injury based on
appellant’s description of the events that day. He did not provide any further explanation or
rationale for his conclusion. The Board has held that medical opinion that is not fortified by
rationale is of diminished probative value.8 Dr. Goldstein’s supplemental report addressed the
issue of whether appellant’s thoracic condition was employment related and noted that he did not
mention an L5-S1 small central disc herniation seen in an MRI scan he reviewed. His report is
not sufficient to establish that all residuals of the accepted condition ceased. In neither report did
Dr. Goldstein provide sufficient medical explanation to support his conclusion that appellant’s
accepted condition had fully resolved. Therefore, Dr. Goldstein’s opinion is of diminished
probative value as it contains insufficient medical rationale to support that appellant no longer
has residuals of his work injury or that his thoracic condition is not employment related.
7

V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008); Sharyn D. Bannick, 54 ECAB 537 (2003);
Gary R. Sieber, 46 ECAB 215 (1994).
8

Cecilia M. Corley, 56 ECAB 662 (2005).

5

For these reasons, the Board finds that the opinion of Dr. Goldstein is not sufficient to
establish that appellant was no longer disabled or residuals from his accepted employment injury.
The Board finds that the Office did not meet its burden of proof to terminate his compensation
benefits as there remains an unresolved conflict in the medical evidence.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof to terminate appellant’s
compensation benefits as of September 27, 2008.9
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 25, 2009 is reversed with respect to the termination of
appellant’s compensation benefits and set aside and remanded on the issue of the denial of
authorization for surgery.
Issued: October 4, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

In light of the Board s disposition on the first issue, the second and third issues are moot.

6

